Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00059-CV

                                      Yvonne E. PERRYMAN,
                                             Appellant

                                                v.
                                           Cecilia A. /s
                            Cecilia A. ROBINSON and Cecil L. Jones, Jr.,
                                            Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-09714
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 6, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.

                                                   PER CURIAM